              Case 2:18-cv-00873-TLN-CKD Document 31 Filed 12/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9                                 UNITED STATES DISTRICT COURT

10                                 EASTERN DISRICT OF CALIFORNIA
11   PAUL STANCO, JOSE M. LINARES, AND                   Case No.: 2:18-CV-00873-TLN-CKD
12   HENRY M. STRODKA,

13                   Plaintiffs,
                                                         ORDER
14   vs.
15
     INTERNAL REVENUE SERVICE,
16
                        Defendant,
17

18            Good cause appearing for the parties’ stipulation to allow Plaintiffs to file a Second

19   Amended Complaint, and for good cause shown, it is hereby
20
              ORDERED that Plaintiffs’ motion to file the proposed Second Amended Complaint
21
     attached as Exhibit 1 to the motion is GRANTED. Plaintiffs are hereby granted leave to file the
22
     proposed Second Amended Complaint no later than three business days from the entry of this
23

24   order.

25            IT IS FURTHER ORDERED that Defendant’s responsive pleading is due 14 days from
26
     the filing of Plaintiff’s Second Amended Complaint.
27
              IT IS SO ORDERED.
28


                                                                           2:18-CV-00873-TLN-CKD
     ORDER                           1
           Case 2:18-cv-00873-TLN-CKD Document 31 Filed 12/02/20 Page 2 of 2


 1   Dated: December 1, 2020
                                                Troy L. Nunley
 2                                              United States District Judge
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                            2:18-CV-00873-TLN-CKD
     ORDER                     2
